DissmrarrG opinion op
mb. justice wolp.
For a long time this court used the words “without special imposition of costs” (sin especial condenación de costas) to refer to the costs in this court, and eenerallv -where it was desired to exclude costs in the court below we said *229so. To be sure, where a judgment is reversed “without special imposition of costs” no costs follow the reversed judgment, really not because of the words used, but because there is no imposition of costs in the converted judgment.
In Yol. 24 we were reversing judgments “without special imposition of costs, disbursements and fees” (sin especial condenación de costas, gastos y honorarios), showing that the court found it advisable or necessary to be specific when it wanted to cut off costs in the court below. There are other cases where we continue to say “without special imposition of costs” on reversing, but there is nothing to indicate that these words acquired a new or a different meaning.
My whole investigation convinces me that these words when used alone were either meaningless or referred to the costs in this court. This is Congruent with the general practice of appellate courts.
Therefore, when this court reversed without costs it could not be supposed that the judgment so rendered ipso facto annulled the pronouncement of costs made by the court below. Something more positive should have appeared if this court had desired to change or modify the award of costs.